[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR ALIMONY PENDENTE LITE (DOCKET ENTRY NO. 102)
The plaintiff is ordered to pay the real estate taxes on the marital residence located at 120 Silver Hill Road, Easton, Connecticut and the medical, dental, automobile, homeowners and life insurance premiums on the policies currently covering the parties. In addition, he is to pay to the defendant as alimony the sum of $320.00 per week. She is to be solely responsible for all the weekly expenses shown on her financial affidavit except for item number 1, real estate taxes, and item number 8, insurance premiums. She shall further be entitled to any room and board paid by the two adult sons living in the residence.
CUTSUMPAS, J.